        Case 4:21-cv-00162-JM-JJV Document 13 Filed 04/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WILLIE MURRY JUQAN D. MUHUMMAD                                                        PLAINTIFF
ADC #257034

v.                             CASE NO: 4:21-cv-00162-JM-JJV

LOVELACE, et al.                                                                  DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s claims against Defendants Higgins, Johnson, Bulter, Rose, and the Doe

Defendants are dismissed without prejudice for failure to state a claim on which relief may be

granted.

       2.      Defendants Higgins, Johnson, Bulter, Rose, and the Doe Defendants are dismissed

from this action.

       3.      Plaintiff’s claims regarding black mold and Covid-19 are dismissed without

prejudice for failure to state a claim on which relief may be granted.

       4.      Plaintiff’s official capacity claims against Defendant Lovelace are dismissed

without prejudice for failure to state a claim on which relief may be granted. His personal capacity

claims against Defendant Loveless will be allowed to proceed.

       5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis
       Case 4:21-cv-00162-JM-JJV Document 13 Filed 04/15/21 Page 2 of 2




appeal from any Order adopting these recommendations would not be taken in good faith.

       IT IS SO ORDERED this 15th day of April 2021.



                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE




                                               2
